DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 11-16, in the reply filed on 07 January 2021 is acknowledged. The traversal is on the ground(s) that no search or examination burden exists.  This is not found persuasive because Applicant has canceled all claims directed to the non-elected groups, therefore rendering Applicant’s argument moot.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 21-27 are objected to because of the following informalities: The preamble of each of claims 21-27 should be amended to replace “The device” with “The system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites at least two sensors configured to record one or more brain frequencies. The phrase “brain frequencies” renders the claim indefinite. For this examination, the phrase is being interpreted as “brain wave signals”, with one of ordinary skill in the art understanding that brain wave signals comprise a plurality of frequency bands. This same interpretation will be used throughout claims that currently recite “brain frequencies” (claims 15, 26, and 27). Claim 11 also recites performing spectral density analysis on “brain wave frequencies”. It is unclear how spectral density analysis is performed on frequencies. For this examination, step c.ii. of Claim 11 is being interpreted such that the at least one module is configured to perform spectral density analysis on “the brain wave signals” to establish a ratio. The phrase “brain wave frequencies” in claim 25 is also being interpreted as “brain wave signals” (EEG signals are not brain wave frequencies, they are brain waves comprising a plurality of frequencies). Claim 11 also recites the limitation “compare brain wave frequencies over time”, but fails to recite to what the brain wave frequencies are being compared. This renders the claims indefinite. For this examination, any reference that establishes a ratio based on frequency information within a brain wave signal will be considered to meet the claim limitation as a ratio is a comparison. Claim 24 recites that a ratio comprises a number of occurrences of high frequency waves to a number of occurrences of low frequency waves over time. It is unclear what is meant by this recitation. The same indefiniteness is present in claim 27. First, the terms “high” and “low” are relative terms and do not properly define what is to be considered a “high frequency” wave and what is to be considered a “low frequency” wave. Second, it is unclear how a “number of occurrences” of high frequency waves and low frequency waves over time would be determined. If, for example, gamma waves are present in an EEG signal for a continuous 10 second period, would this count as one occurrence of “high frequency” waves? If the gamma waves are 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-16 and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 11 follows.
Regarding claim 11, the claim recites a system comprising at least two sensors, a processor, and at least one module. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The at least one module is configured to compare a ratio against an established threshold. The step of comparing a ratio against an established threshold sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.

Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites at least two sensors to record brain wave signals, a processor, and at least one module configured to perform mathematical processing of brain wave signals. These structural components and their functions are all recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering and pre-processing steps necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes them from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The dependent claims also fail to add something more to the abstract independent claim. Claims 12 and 13 merely provide a further limitation to the threshold without integrating the Abstract Idea to a practical application or reciting something “significantly more”. Claim 14 recites that the system comprises a handheld housing, but still fails to provide a “specific structure” that directs the Abstract Idea to something “significantly more”. Claims 15, 16, and 21-27 merely recite generic system components configured to perform more data gathering activity. The processing and comparing steps recited in the independent claim maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, 14, 21, 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Kooi et al.’689 (WO 2015/039689 – cited by Applicant).
Regarding claim 11, Figure 4 of Van Der Kooi et al.’689 discloses a system for evaluating the presence of encephalopathy (see ABSTRACT), the system comprising: at least two sensors 12a,12b,13 
Regarding claim 12, the threshold is predetermined (see Table 1 on page 11).
Regarding claim 14, Figure 4 shows that the system comprises a handheld housing 100 comprising a display 51, wherein: the at least two sensors are in electronic communication with the housing, the processor is disposed within the housing, and the display is configured to depict the output data (page 19, line 32 – page 20, line 4).
Regarding claim 21, the at least one module inherently comprises a signal processing module (the module of the processor that pre-processes [filters] the acquired brain wave signals and performs spectral density analysis on the brain wave signals).
Regarding claim 23, the at least one module inherently comprises a threshold module (the module of the processor that compares the determined ratio to its corresponding threshold shown in Table 1).
Regarding claim 25, the brain wave signals are EEG signals (see ABSTRACT).
Regarding claim 26, the compared brain wave signals comprise high frequency waves, low frequency, and combinations thereof (page 10, lines 4-11, and Table 1 shows relative delta, relative alpha, relative beta, and relative theta; each relative power determination comprises high frequency waves, low frequency waves, and combinations thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Kooi et al.’689, as applied to claim 11, in view of Coleman et al.’010 (US Pub No. 2015/0199010).
Van Der Kooi et al.’689 discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for the threshold being established via a machine learning model. Coleman et al.’010 teaches establishing a threshold for a neural evaluation system via a machine learning model. The thresholds are adjusted based on a particular user’s information (page 20, sections [0244-0247]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the at least one module of Van Der Kooi et al.’689 to be configured to compare the ratio against a threshold that is established via a machine learning model, as taught by Coleman et al.’010, since it would allow for a threshold to be defined, and refined, based on a patient’s own information. This would provide a patient-specific threshold, thus providing a more accurate indication of the presence, absence, or likelihood of a subsequent development of encephalopathy.
Claims 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Kooi et al.’689, as applied to claim 11, in view of Frei et al.’536 (US Pub No. 2004/0138536).
Regarding claims 15 and 22, Van Der Kooi et al.’689 discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for the at least one module comprising a validation module, the validation module configured to evaluate signal data and discard signal data that exceeds at least one pre-determined signal quality threshold. Frei et al.’536 teaches the use of a validation module, 
Regarding claim 16, Van Der Kooi et al.’689 teaches the signal data is partitioned into windows of equal duration (page 9, lines 1-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riley, Sr. et al.’681 (US Pub No. 2015/0314681) and Iasemidis et al.’661 (USPN 10,327,661) teach establishing a threshold via a machine learning model. Causevic et al.’737 (US Pub No. 2007/0032737 – cited by Applicant) teaches a handheld system for evaluating the presence of encephalopathy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791